Bigelow, C. J.
A complaint against the defendant for the same cause as that set forth in the present proceedings, made before a police court five years. previously to the commencement of the- present suit, on which no proceedings have been had, and which has not been continued or brought forward *156on the docket of the court, cannot be deemed to be a pending suit in any such sense as to operate in abatement of the present proceedings. The first complaint may well be regarded as having been abandoned. No service of a process issued thereon has ever been made on the defendant, nor has he been subjected to the jurisdiction of the court under that proceeding.
Process under the bastardy act is not confined to cases where the child is living, or for obtaining security and indemnity for the future maintenance of a child from the putative father. The statute (Gen. Sts. c. 72, § 9) expressly provides for relief and indemnity to the parent, town, city and state from all “ charges that have accrued ” for the maintenance of the child, as well as those which may be incurred in the future.

Defendant to stand charged,